DETAILED ACTION
This Office Action is with regard to the most recent papers filed 1/14/2022.
 

Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive.
 On pages 9-14 of Applicant’s remarks, Applicant argues the rejection of claim 1 under 35 USC 103.  Specifically, Applicant to first argues that “a satellite network is not simply an alternative to other types of networks” as “a terrestrial network operator cannot selectively switch between the terrestrial network and the satellite network…because service may be better during different times of day,” and that it is “unclear why or how the operator…would modify their system with satellite functionality with a realistic expectation of improving the terrestrial network,” and then argues that the router of Davies is entirely different from the gateway of the instant claims (Remarks: Page 13, Paragraph 3).
As an initial matter, Applicant appears to equate one of ordinary skill in the art with an operator of a terrestrial network (Remarks: Page 12, Paragraph 2).  However, it would appear that a more appropriate one of ordinary skill in the art would be a computer or electrical engineer with a focus on networking technologies, as a network operator would be more appropriate for using and maintaining a network, but not necessarily designing and deploying the network.
With regard to the alternatives of satellite networks and terrestrial networks, Applicant’s arguments have a number of deficiencies.  First, Applicant is apparently arguing that the combination is based on presenting both types of networks at the same time for the same users.  However, when it was presented that the networks are alternatives, they are alternatives for when the network is being deployed.  One of ordinary skill in the art would have recognized that there are a number of choices for networks during deployment.  Wired networks (a type of terrestrial network) would generally be the best choice, as these are capable providing the highest bandwidth, the lowest latency, etc. (depending prima facia case that such satellite networks were known in the art has already been made with the application of Patel.  With regard to the “why or how,” the above presents that one of ordinary skill in the art (electrical or computer engineer with a focus on networking) would have known how.
With regard to “why” one of ordinary skill in the art would have modified a terrestrial network to be a satellite network, it should be noted that this statement by Applicant (Remarks: Page 12, line 2) is not necessarily the proper question.  It is more why would one of ordinary skill in the art take the disclosures of Talbert and Fang and choose to utilize satellite networks instead or in addition to the terrestrial networks, where Applicant’s question appear to assume that the terrestrial network is already in place for such modification.  For this question, the above discussion of types of networks presents that there are trade-offs with regard to each network, where one of ordinary skill in the art would have recognized that for each option, there are specific situations where that option may be the best option, where the cost (financial and difficulty of implementation) of providing the network versus the performance of the type of network would provide an optimal solution for the specific situation.  As above, in locations where there is no infrastructure, and the deployment of terrestrial infrastructure would be prohibitively expensive in light of the number of possible users in an area, one of ordinary skill in the art would have been motivated to look toward satellite networks, where such infrastructure would not need to be deployed (e.g. cellular towers and high-speed networking cable to each location).  It is noted that Applicant has failed to address the motivation provided below, where the above detail merely elaborates on the motivation provided for why one of ordinary skill in the art would have looked to satellite networks (such as in Patel).
With regard to Applicant’s argument of how a router is entirely different from a satellite gateway, it is noted that Applicant has provided no detail of how this is the case.  Further, the instant specification, in paragraph [0026], presents that “The gateway 120 can further include a network interface 132, such as one or more edge routers…”  While Applicant has included paragraph [0026] in the citation to support how the router is different from a satellite gateway, Applicant has failed to provide any further explanation in light of this disclosure (where the claims do not implicitly or explicitly omit routers from being part of the gateway).  Further, it should be noted that providing combinations of functions in a devices, such as a gateway with filtering functions, was generally known in the art (e.g. filtering in a router).
Thus, the claims stand rejected for the reasons provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0065085 (Talbert) in view of US 2011/0276668 (Fang), US 2011/0093900 (Patel), and US 6,839,767 (Davies).
With regard to claim 1, Talbert discloses a method, comprising: 
transmitting a containerized application from the network node to the at least one service appliance, wherein the at least one service appliance is configured to execute the containerized application using hardware resources of the terminal and CPE (Talbert: Figure 4 and Abstract.  A CPE 
monitoring usage of interface resources of the communication system by the containerized application (Talbert: Paragraph [0036] and [0038].  The containerized application is deployed to provide a service, where the use of that service is then monitored, which thus monitors the use of the application, where the monitored use can include resource usage, such as network resources..).
Talbert fails to disclose, but Fang teaches 
receiving a request, from a network node, to supply one or more services via a communication system (Fang: Figure 2, 2.  Fang provides for the receipt of information from a service ACS by an access ACS, where there is no indication of a previous communication between the access ACS and the service ACS in the embodiment presented in Figure 2, where Fang presents the use of a connection request in a different embodiment (Fang: Paragraph [0109]), where with knowledge of the use of requests for establishing connections, led one of ordinary skill in the art to use a request for configuring the CPE to provide services to trigger the receipt of such information in step 2 of figure 2.).  
creating, by the network node, at least one service appliance within at least one of the terminal of a communication system and customer premise equipment (CPE) connected to the terminal, wherein the at least one service appliance is used to provide the one or more services (Fang: Abstract and Paragraph [0054] and Figure 2.  A virtual CPE (appliance) can be generated in a CPE/terminal by a server, where such is used to provide services to the user.).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have the network node create at least one service appliance in at least one CPE/terminal to allow a single device to be managed by different servers, such that a user would be able to subscribe to a plurality of different services provided by different service providers (Fang: Paragraph [0004]).  Further, the process of Fang would allow such virtual CPEs to be implemented after installation of the physical 
Talbert further fails to teach, but Patel teaches that the communication system is a satellite communication system and that the interface resources are air interface resources (Patel: Abstract.  Satellite is considered an alternative to other types of networks, where such presents its own advantages and disadvantages versus other options.  When using such a communication system, the interface would be an air interface, as the air interface is considered to be the interface for the satellite communication system.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a satellite communications system to realize the benefits of satellite communication systems such as reliability and ubiquitous coverage (such that remote locations would be able to connect without the difficulty of providing a wired or cellular infrastructure).
Talbert in view of Patel fails to teach, but Davies teaches allocating, by a gateway, a predetermined amount of bandwidth for services within beams of a satellite communication system, wherein the beams are managed by the gateway; and denying the request if it would cause the predetermined amount of bandwidth to be exceeded (Davies: Abstract and Figure 1.  An admission controller is provided in a path between an external network and sources connected to the device with the admission controller, where the device 21 from Figure 1 acts as a gateway between the sources and the network.  When combined with Patel, such a gateway that couples the local senders with the network would be a satellite gateway, which is a well-known component for coupling a local network with the satellite network (It should be noted that, as known in satellite networks, such a gateway would manage the beams, such as by converting the data from a protocol of the local network to the wireless 

With regard to claim 2, Talbert in view of Fang and Patel fails to teach expressly, but Official Notice is taken that it was well known in the art to initiate a communication session between the network node and the at least one service appliance via [a gateway of] the satellite communication system (More specifically, as addressed above, Patel teaches the use of a satellite communication system for communication sessions, where gateways with different networks were well-known in the art.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a gateway of the satellite communication system for communication sessions to provide connections between different networks or portions of networks, such as a wired network and the satellite network, thus allowing the different systems (e.g. server) to not have a specific interface for the satellite network, which allows for more generic computer systems to be used with the system as well as allowing multiple systems to share a single connection to the satellite network. 

With regard to claim 3, Talbert in view of Fang and Patel fail to teach, but Official Notice is taken that it would have been well-known in the art to have the network node is communicatively coupled to the gateway via a public network, a private network, or both (more specifically, gateways were a well-known way to connect different networks, such as private and public networks, such that a local network (Private) could use a gateway to provide connections to a public network (Internet).  

With regard to claim 4, Talbert in view of Fang and Patel fails to teach expressly, but Official Notice is taken that it would have been well-known in the art to have receiving an application from an application server communicatively coupled to the network node; and containerizing the application into the containerized application (More specifically, Talbert utilizes containerized applications (Talbert: Abstract), where it would have been well-known in the art to allow the network node to containerize applications that are received from application servers for distribution to the nodes.).  Accordingly, it would have been obvious to one of ordinary skill in the art to receive an application from an application server and containerize the application to allow the application to be appropriately packaged on demand for distribution to different nodes by the same system that is performing the distribution, thus reducing storage requirements (not all applications would need to be stored in containers, but instead can be stored in their native format and containerized (and possibly cached) when they are needed).

With regard to claim 7, Talbert in view of Fang and Patel teaches wherein the monitoring further comprises monitoring hardware usage by the containerized application, network usage by the containerized application, or both (Talbert: Paragraph [0036].  Monitoring of a service (provided via the application) can be performed, which can include monitoring resources allocated for the service (hardware usage and/or network usage).

With regard to claim 8, Talbert in view of Fang and Patel teaches wherein the monitoring further comprises determining whether or not sufficient hardware resources are available for use by the containerized application (Talbert: Paragraph [0036].  Talbert provides that the monitoring is to ensure that service guidelines and/or performance guidelines are met, which when monitoring resource allocation, would determine if enough resources are allocated (available for use by the application/service).).

With regard to claim 9, Talbert in view of Fang and Patel fails to teach, but Official Notice is taken that it would have been well-known in the art at the time of filing to bill a user based on the monitored usage of the containerized application (more specifically, monitoring the use of services and applications providing services for billing was well-known in the art).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to monitor and bill for use of the application providing a service to allow the provider of the service to receive compensation for the investment of resources to provide and support the application and service.

With regard to claims 10-13 and 16-19, the instant claims include similar limitations as those presented in claims 1-4 and 7-9, and are thus rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Talbert in view of Fang and Patel, and further in view of US 2011/0138064 (Rieger).
With regard to claim 5, Talbert in view of Fang and Patel fails to teach, but Rieger teaches receiving a request for a service at the network node from the at least one service appliance; and transmitting the containerized application from the network node to the at least one service appliance 

With regard to claim 6, Talbert in view of Fang, Patel, and Rieger teaches generating an interface, by the at least one service appliance, for selecting at least one service available from the network node, wherein the request is made via the interface (Rieger: A carousel is understood to be an interface providing a scrolling listing of different available options for selection by a user.).

With regard to claims 14-15, the instant claims are similar to claims 5-6, and are thus rejected for similar reasons.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444